Citation Nr: 1147310	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  08-30 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to February 1970.  He also had subsequent unverified periods of service in the Naval Reserve.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The competent and probative evidence preponderates against a finding that the Veteran has a current diagnosis of tinnitus which is due to any incident or event in active military service, and tinnitus as an organic disease of the nervous system is not shown to have been manifested to a compensable degree within one year after separation from active service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service, and may not be presumed (as an organic disease of the nervous system) to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1154, 5107(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the appellant nor his representative has demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed herein, the Board has identified none. 

In May 2006, VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his tinnitus claim and its duty to assist him in substantiating his claim under the VCAA.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  The Veteran was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).   Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO and describes how VA determines disability ratings and effective dates per Dingess.

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs) and service personnel records, and treatment records from the VA South Texas Health Care System.

A VA examination and opinion with respect to the issue on appeal was obtained in June 2008.  38 C.F.R. § 3.159(c) (4).  In that regard, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination (with opinion) obtained in this case was more than adequate, as it was based on detailed and thorough physical examination and the examiner also provided well-supported rationale for the stated conclusion.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).   Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

II.  Applicable Legal Criteria

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011). 

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.

To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, such as organic diseases of the nervous system (e.g., tinnitus), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a). When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

III.  Legal Analysis

The Veteran contends that service connection is warranted for tinnitus.  In order to establish service connection on a non-presumptive, direct-incurrence basis, there must be evidence of a current disability, an in-service injury or disease, and a nexus between the current disability and in-service injury or disease. 

With respect to a current disability, the June 2008 VA examination report shows that the Veteran said he was experiencing tinnitus.  In terms of an in-service injury or disease, the Veteran, in a November 2006 Statement in Support of Claim, contended that his tinnitus is due to in-service noise exposure from heavy construction equipment, as well as from friendly fire and enemy weapons fire while he was serving in Vietnam. 

Under 38 U.S.C.A. § 1154(b), VA is required to consider a veteran's contentions in conjunction with the circumstances of his service.  The Veteran's DD Form 214 reflects that his military occupational specialty (BU [builder] 5900) was equivalent to that of a civilian construction worker.  A July 2008 rating decision pertaining to the Veteran's claim for entitlement to service connection for posttraumatic stress disorder shows that the RO confirmed the Veteran's stressors of being involved in rocket and mortar attacks while serving in Vietnam.  The Board finds the Veteran is competent to report that he was exposed to noise in service.  See Washington v. Nicholson, 19 Vet. App. 362, 368  (2005) (noting that a veteran and other persons can attest to factual matters of which they had first-hand knowledge).  The Board also finds that the Veteran is credible in this regard, because such incidents are consistent with the circumstances of his service.  Thus, the Board finds that it is consistent with the circumstances of the Veteran's service for him to have experienced loud noise exposure while in service.  38 U.S.C.A. § 1154(a). 

However, the Veteran's STRs are silent for any complaints of, or treatment for, tinnitus.  Indeed, the January 1970 separation examination report shows the examiner reported that the Veteran's ears were normal.  Further, the record establishes that the first documentation of tinnitus was many years after separation from service, in a June 2008 VA audiological examination report.

Further, it is significant to point out that there is no competent medical opinion of record that etiologically relates the Veteran's current tinnitus to his in-service exposure to noise.  In this regard, the Board observes that the examiner from the June 2008 VA examination opined that the Veteran's tinnitus is not likely related to his military service.  In reaching that conclusion, the examiner noted that the Veteran "reports onset of tinnitus a couple of years ago remote from his military service."  The examiner also noted that the Veteran's tinnitus is "likely as not related to loss of hearing sensitivity at frequencies beyond 4000 hertz."  (The Veteran is not service connected for hearing loss).  The Board finds that such opinion, which was made after an evaluation of the Veteran and a review of his claims file, is highly probative and competent evidence with respect to the question of whether the Veteran's currently diagnosed tinnitus is causally or etiologically related to service.

The Board acknowledges the Veteran's contentions that his current tinnitus is due to service.  The Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss that he was exposed to noise in service and that currently experiences tinnitus.  See, e.g., Layno v. Brown, 6 Vet. App. 465  (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms). 

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 

In the present case, tinnitus is found to be capable of lay observation and, thus, the Veteran's statements can constitute competent evidence.  The Board must now consider the credibility of such evidence.  As noted above, the Veteran's service treatment records do not show any evidence of tinnitus.  In addition, following service, there was no documentation of complaints of, or treatment for, tinnitus until 2008, more than 35 years after service separation.  This is particularly significant in light of the numerous Naval Reserve reports of medical examinations of record dated between 1972 and 1989, which show that the Veteran continually denied a history of ear trouble and that examiners repeatedly indicated that the Veteran's ears were normal.  It stands to reason that, if the Veteran had experienced tinnitus during service and since service, he would have reported it on his January 1970 separation examination and/or during his numerous Naval Reserve examinations.   

While he may be sincere in his belief about service connection, in light of the factors above, the Board finds that any assertions the Veteran may have as to a continuity of tinnitus symptomatology since service, while competent, are less than credible.  See Curry v. Brown, 7 Vet. App. 59 (1994) (noting that contemporaneously reported historical evidence has greater probative value than history as reported by a claimant).  Therefore, the absence of any documented complaints or treatment for more than 35 years following his separation from active military service is more probative than his current recollection as to symptoms experienced in the distant past.  Moreover, as noted above, there is no competent opinion relating any present tinnitus to service.  As a result, the Board finds that continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements. 


Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for tinnitus, and the claim must be denied.  The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107(b), and 38 C.F.R. § 3.102, but does not find that the evidence is in such approximate balance as to warrant its application.


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


